Case 2:85-cv-04544-DMG-AGR Document 606-1 Filed 07/18/19 Page 1 of 9 Page ID
                                #:31366
Case 2:85-cv-04544-DMG-AGR Document 606-1 Filed 07/18/19 Page 2 of 9 Page ID
                                            #:31367
 Rio Grande Valley and El Paso Sectors Trip Report
 Page 2

percent drop in total enforcement actions along the Southwest Border between May and June.3
For instance, RGV Sector had 43,197 apprehensions in June, and El Paso had 18,878.4 While
seasonal trends in migration predict increased flows during warmer months, this year CBP
experienced a sustained surge of migrants across the Southwest Border beginning in January and
arriving at a dramatically higher rate than years past. From January to June 2019, CBP
experienced a 79 percent increase in enforcement actions along the Southwest border compared
to January through June of 2018.5 Although the numbers are considerably higher in 2019, taking
into account month to month fluctuations, from January through June 2019, the number of
individuals apprehended or found inadmissible increased from month to month at an average of
six times higher compared to the same period in 2018.6 As of June 30, 2019, USBP made
688,375 apprehensions along the Southwest Border, which is 140 percent higher compared to
this time last year.7

The U.S. Department of Homeland Security, Office of Inspector General’s (OIG’s) report,
released July 2, 2019, referenced extended times in custody and overcrowded holding conditions
for both children and adults in RGV Sector, based on their inspections the week of June 10. This
was also the same week that Plaintiffs conducted interviews with children in RGV
Sector. During the week of June 10, the number of children in CBP custody on any given day of
the week ranged from 2,399 to 2,791 in the RGV Sector.8 Likewise, during the week of June 17
when Plaintiffs conducted interviews in EPT Sector, there were between 297 and 721 children in
custody on any given day in EPT Sector. Earlier this year, OIG conducted site visits in EPT
Sector during the week of May 6. Their report, released May 30, 2019, focused on overcrowding
and prolonged detention times for single adults at the Paso Del Norte Processing Center. During
the week that OIG conducted inspections in EPT Sector, there was also a large number of
children in custody across the Sector. EPT Sector had between 935 and 1,557 children in
custody on any given day during the week of May 6.

For the entire month of May, RGV Sector encountered 22,464 children and EPT Sector
encountered 18,473 children.9 On average, children spent 91.17 hours in USBP custody in RGV
Sector and 65.88 hours in custody in EPT Sector. More specifically, during May, accompanied
children spent, on average, 78.89 hours and 53.36 hours in custody in RGV and EPT Sectors
respectively. For UACs in RGV Sector, the average time in custody was 135.57 hours; the
average time UACs spent in custody after CBP processing was complete was 89.21 hours.
3
  See, Southwest Border Migrations FY 2019, supra note 1.
4
  See, U.S. Border Patrol Southwest Border Apprehensions by Sector Fiscal Year 2019, supra note 2.
5
  See, Southwest Border Migrations FY 2019, supra note 1.
6
  Id.
7
  See, DHS Announces Decrease in Border Enforcement Actions and Continued Efforts to Address the Ongoing
Border Crisis, U.S. Department of Homeland Security, https://www.dhs.gov/news/2019/07/09/dhs-announces-
decrease-border-enforcement-actions-and-continued-efforts-address, (last visited July 10, 2019) [hereinafter, DHS
Press Release].
8
  The in-custody numbers used throughout this report were retrieved from USBP’s Enforcement Integrated Database
e3 Detention Module (e3DM) and reflect the number of children (under the age of 18) entered into the system as of
3:00 PM EST on the date referenced.
9
  The time in custody data used throughout this report was retrieved from e3DM and based on the date and time of
arrest and transfer from USBP custody. The time spent in custody after CBP processing is complete was calculated
based on when a UAC’s custodial records indicated processing was complete and the date and time when the UAC
was transferred from USBP custody.
Case 2:85-cv-04544-DMG-AGR Document 606-1 Filed 07/18/19 Page 3 of 9 Page ID
                                            #:31368
 Rio Grande Valley and El Paso Sectors Trip Report
 Page 3

Similarly, for UACs in EPT Sector, the average time in custody was 124.48 hours, and the
average time in custody after CBP processing was complete was 85.12 hours.

In June, RGV Sector encountered 19,352 children and EPT Sector encountered 8,054 children.
During this month, children spent, on average, 78.90 hours and 53.18 hours in custody in RGV
and EPT Sectors respectively. On average, accompanied children spent 66.19 hours in custody
in RGV Sector and 37.72 hours in custody in EPT Sector. UACs in the RGV Sector spent, on
average, 129.13 hours in custody, and the average time UACs spent in custody after CBP
processing was complete was 95.94 hours. For EPT Sector, UACs were in custody for an
average of 132.66 hours, and the average time UACs spent in custody after CBP processing was
complete was 115.74 hours.

The elevated numbers in custody during this period did not diminish CBP’s responsibility to
provide appropriate treatment to all children consistent with the Flores Settlement Agreement
(FSA). Instead, the latest surge of children and families in custody highlighted the dynamic
environment in which CBP operated and the many factors that affected ground conditions and
time in custody. These factors included overall detainee population volume and demographics,
increased frequency of single apprehensions of large groups over 100, and resource constraints
of U.S. Health and Human Services, Office of Refugee Resettlement (ORR/HHS), which
affected the transfer of UACs from CBP custody. Apprehension frequency of large groups
increased significantly during this fiscal year. For example, in late May 2019, agents
apprehended a group of 1,045 individuals in EPT, which is the largest single group ever
encountered by USBP.10 In response to the elevated number of individuals in custody, CBP took
significant action, including expanding medical care, creating temporary holding facilities, and
leveraging resources, holding space, and personnel across the U.S. Department of Homeland
Security (DHS) and our interagency partners to mitigate the effects of this crisis. The agency
continues to robustly assess and take steps to prepare for increased migration in the future.
There was, and continues to be, a phased rollout of temporary facilities and expanded logistical
support to meet critical and immediate needs. However, implementation and execution is not
immediate; it requires considerable time, planning, and resources.

Overview of RGV and EPT Sectors

At the time of my July visit, RGV and EPT Sectors were holding significantly fewer minors than
they were holding even two weeks earlier. The reduced numbers of migrants in CBP custody is
due in part to enforcement actions taken by the Mexican government, as well as, in part, actions
by CBP’s interagency partners, such as HHS.11 This relative decrease also allowed ORR/HHS to
address the existing backlog of UACs in CBP custody awaiting transfer. The immigration
system was strained prior to the recent surge, and the dramatic increase of children arriving
across the Southwest Border since January further exacerbated existing challenges related to
finding appropriate placements for children to be transferred out of CBP custody. As a result,


10
   See, Border Patrol Agents Apprehend Largest Group Ever Encountered, U.S. Department of Homeland Security,
Customs and Border Protection, https://www.cbp.gov/newsroom/national-media-release/border-patrol-agents-
apprehend-largest-group-ever-encountered (last visited July 18, 2019).
11
   See, DHS Press Release, supra note 7.
Case 2:85-cv-04544-DMG-AGR Document 606-1 Filed 07/18/19 Page 4 of 9 Page ID
                                            #:31369
 Rio Grande Valley and El Paso Sectors Trip Report
 Page 4

USBP held some UACs beyond the time needed to complete CBP processing until ORR/HHS
placements were available.

Another overarching challenge in both Sectors that affected time in CBP custody was the
increase in medical issues associated with children and families arriving at the Southwest Border.
While I was in RGV Sector, I met with the contractor responsible for deploying medical
professionals to various CBP facilities across the Southwest Border. Together, the Medical
Contractor and agents explained that all children must be medically cleared to travel before they
can be transferred to ORR/HHS or ERO/ICE. As described in an earlier report, and confirmed
during my recent trips, the medical professionals also complete an additional screening and form
specific to UACs that collects relevant medical history, medications taken, and identifies whether
there are any physical or mental health concerns present. This UAC screening is conducted
subsequent to the health screening all children receive upon arrival to the facility. The Medical
Contractor further explained that because there is an incubation period for common illnesses like
the flu, some children enter the facility with an illness but only begin to exhibit symptoms after
spending several days in CBP custody. Once diagnosed with a contagious illness, children are
quarantined to prevent the spread of illness to others in custody. However, during the period
before symptoms present and are identified, the illness may be contagious. The Medical
Contractor and agents explained for certain illnesses, the hospital does not admit or keep children
throughout their treatment; therefore, children must be held at CBP facilities for the remainder of
their treatments. The Medical Contractor informed me that once symptoms were identified and
treatment was provided, children were generally cleared to travel after six days on medication.
The incubation period for illnesses and additional time required before medical clearance further
disrupted the expeditious transfer of children to ERO/ICE or ORR/HHS and complicated those
agencies’ ability to find suitable placements. Recognizing these challenges, on July 5, 2019, the
CBP Acting Commissioner approved immediate action to create a Respite Center with medical
support capabilities in a single pod of the existing soft-sided facilities in RGV and EPT Sectors
for UACs and families in USBP custody. This interim solution creates a centralized location to
provide medical evaluation, treatment, and convalescence for sick individuals and reduce
exposure to otherwise healthy individuals in CBP custody.

In the following sections, I describe my personal observations specific to the facilities I visited in
RGV and EPT. Because the primary purpose of this trip was to assess the current situation on
the ground and to understand how the various contract services were currently utilized, I did not
complete a full inspection or conduct interviews with children or parents as described in my
previous reports. Instead, the purpose of my site visits focused on the Sectors’ current
capabilities as it related to medical, food, and other contract services. I met with agents and
procurement specialists to discuss challenges and logistics at a sector-level. I then visited
facilities within the two Sectors that had children on site. During my site visits, I discussed the
facilities’ current capabilities with agents and contract medical professionals.

RGV Sector (July 1, 2019)

On July 1, 2019, I visited the Centralized Processing Center in McAllen, Texas (CPC-Ursula)
and the temporary soft-sided facility in Donna, Texas (Donna). After arriving in RGV Sector, I
Case 2:85-cv-04544-DMG-AGR Document 606-1 Filed 07/18/19 Page 5 of 9 Page ID
                                            #:31370
 Rio Grande Valley and El Paso Sectors Trip Report
 Page 5

learned that under the current operating tempo, UACs were held at CPC-Ursula, and families
were held at Donna.

One of the contract specialists traveling with me oversaw all contracts related to standing up and
maintaining Donna, which incorporated lessons learned from CPC-Ursula’s creation in 2014 to
present operations. Donna was specifically designed to accommodate children and families.
Donna became operational on May 2, 2019. Subsequently, the holding space and services were
expanded to accommodate approximately 1,300 individuals beginning June 17, 2019. Agents
informed me the additional holding space would alleviate some of the space challenges
previously experienced at CPC-Ursula and facilitate more efficient processing. On July 1 at 1:00
PM CST, there were 621 children on site at Donna.

The Donna facility was comprised of a series of pods, or rooms, for intake, processing, and
holding families, including separate pods for female and male head of households. Contracted
medical providers were on site to conduct medical screenings when all individuals arrived and
before they were transferred to ERO/ICE. The medical staff also provided additional medical
care in between intake and exit screenings. This included prescribing and administering
prescriptions, flu testing and treatment, and other medical assessments and treatments depending
on an individual’s symptoms and the medical capabilities on site. A medical treatment area was
set up in the intake pod and partitions were used for privacy. In the medical treatment room, I
observed a large dry erase board that identified individuals in custody who were currently taking
medication. The on-site physician assistant explained that some individuals brought loose
medications that were not identifiable, which had to be discarded for safety reasons. The
physician assistant explained the medical professionals must ensure they administer medications
that are properly prescribed and at the correct dosage. Even though medications may be
discarded, the physician assistant and Medical Contractor informed me the medical professionals
could prescribe and administer the appropriate medications to treat underlying conditions. I
confirmed the medical professionals kept all prescribed and administered medications until
needed. Additionally, the physician assistant explained that during the initial screening, or while
in custody, some individuals were reluctant to share their medical histories or request medical
assistance because they were concerned this might affect subsequent placements or their time in
custody. The physician assistant explained that without knowledge of these conditions, certain
illnesses or ailments occurred that could have been prevented or addressed before symptoms
became more serious.

At Donna, I observed snacks, juice, and water bottles freely available in the intake area, as well
as in the pods holding families. I also observed formula and baby bottles available in the pods
for families to use. In addition to the freely available snacks and beverages, a food services
contractor provided three meals and two snacks each day to all individuals in custody at this
facility.

In the intake area, as well as the family holding pods, I observed portable toilets and portable
sinks with soap (handwashing stations). The portable toilets were vented to the outside of the
structure. The contractor serviced the portable toilets and handwashing stations daily, which
included refilling water and soap, and restocking toilet paper. I also observed families using
mats and Mylar blankets in the various holding pods. The Donna facility had shower and
Case 2:85-cv-04544-DMG-AGR Document 606-1 Filed 07/18/19 Page 6 of 9 Page ID
                                            #:31371
 Rio Grande Valley and El Paso Sectors Trip Report
 Page 6

laundry facilities on site, as well as janitorial services. I observed a professional cleaning crew
on site during the time of my visit, and was impressed with how clean the facility was kept.

While in RGV Sector, I also visited CPC-Ursula. My last visit to CPC-Ursula was on January
22, 2019 and my findings were fully discussed in my annual report submitted July 1, 2019. That
report describes the layout, as well as the facility’s food, supplies, and other services available to
children in custody. The general descriptions provided in that report are consistent with my
observations on July 1, 2019. As such, this supplemental report only highlights new information
learned and notes any observed differences between my January and July visits.

On January 22, there were 589 children on site at CPC-Ursula. On July 1, there were 868
children on site: 252 UACs and 616 accompanied children. Although families were typically
held at Donna, some families may have spent a portion of their time in CPC-Ursula or other
facilities for processing before transferring to Donna.

In my previous site visit, I learned agents were frustrated with the contractor servicing the
portable toilets and handwashing stations. I noted during my January visit that handwashing
stations in three of the four pods did not have water and there was a lack of toilet paper. During
this visit, agents repeated that over the fiscal year, as the numbers in custody increased there
were challenges with keeping the handwashing stations and portable toilets fully equipped with
soap, water, and toilet paper. The agents explained when these issues were identified, the
contractors were called, sometimes two to three times a day, to service the portable toilets and
handwashing stations. The agents explained that in addition to the contractor being responsible
for replenishing these facilities, CPC-Ursula funds were used to purchase large quantities of
toilet paper to keep in stock. While on site in July, I observed there were more portable toilets
and handwashing stations positioned in the pods than were available in January. The agents and
Medical Contractor accompanying me on this visit explained that additional portable toilets and
handwashing stations were added to reduce the likelihood that soap, water, and toilet paper
would run out before the contractor was scheduled to service the facilities again. My escorts
confirmed that this helped ensure consistent access to soap, water, and toilet paper during the
surge.

In addition to the medical screening and capabilities described in my previous report, during this
visit, the Medical Contractor informed me caretakers were equipped with rescue inhalers if the
on-site medical professionals learned children under their supervision had a history of asthma.
Like Donna, I also observed a large dry erase board that identified individuals in custody who
were currently taking medications. While speaking with the Medical Contractor I inquired about
access to the medical professionals between intake and exit screenings, as well as ongoing
medical supervision. The agents and Medical Contractor confirmed that when individuals asked
for medical attention they received it. The Medical Contractor also explained that when
individuals were discharged from the hospital and returned to CBP custody, there was continual
supervision. The Medical Contractor explained medical professionals on site checked on
individuals at regular intervals depending on various factors, including schedule for
administering an individuals’ prescribed medications, the significance of the injury or illness,
and the hospitals’ follow up recommendations.
Case 2:85-cv-04544-DMG-AGR Document 606-1 Filed 07/18/19 Page 7 of 9 Page ID
                                            #:31372
 Rio Grande Valley and El Paso Sectors Trip Report
 Page 7

Finally, during this site visit I observed contract personnel on site to care for infants and young
children in custody. As previously reported, MID observed caretakers with young children
during their site visit in April 2019. During my visit, I observed a play mat with puzzles and
other toys in a separate area on the holding room floor, separate from the pods for older UACs.
In this area, I observed caretakers with a few young children. A temporarily deployed individual
from the U.S. Coast Guard (USCG) was completing a puzzle with two of the young children.

EPT Sector (July 2)

On July 2, 2019, I met with agents and procurement specialists to learn about recent events in the
EPT Sector and its current-state. I also returned to Clint Station and El Paso Station, and visited
the newly constructed soft-sided facility in EPT. I arrived the day after a Congressional
delegation toured many of the same facilities I visited. Many of the lawmakers’ accounts
pertained to conditions for single adults. I share their deep concern for all migrants in CBP
custody. As the CBP Juvenile Coordinator, my responsibility is to ensure the Agency provides
for the appropriate treatment of children in its custody, and as such, this report does not address
conditions related to single adults in custody.

I returned to Clint Station on July 2. The main difference between my site visits on April 25 and
July 2 was the number of children in custody. When I was on site in April, there were 291
children in custody. On July 2 at 2:00 PM MST, there were 24 children in custody. In April,
younger male UACs and female UACs were held inside the station, older male UACs were held
in a converted holding area in the sally port, and families were held in a converted standalone
warehouse. During this trip, all 24 children on site were unaccompanied and held inside the
station as described in my July 1, 2019 report. The converted sally port and warehouse were
empty. Pages from coloring books were still displayed in the sally port where children were held
previously.

The layout of the hold rooms inside the station were the same as I described during my April
visit. During this visit, I observed children in various unlocked hold rooms with bunkbeds, based
on their age and gender. The children had cloth blankets and movies were displayed in the
rooms. As described before, the children had access to a five-gallon water jug and cups in
addition to the water fountains inside their hold rooms and water bottles provided during meals.
A member of my team used the cups provided and drank from the water jug. She informed me
the water was cold and tasted fine.

I also learned that approximately two weeks prior to my site visit, contracted childcare personnel
were placed in Clint Station to supervise and care for children in custody. Another significant
development that occurred during this same period was the expansion of an existing food
services contract to Clint Station. Previously, agents or the temporarily re-assigned personnel
were responsible for preparing and distributing food and snacks. During my April visit, I
observed personnel from the USCG preparing and distributing lunch to the minors. During this
trip, I learned the food services contractor provided and distributed three meals and two snacks
daily to all children in custody. The agents escorting me remarked that these two changes helped
remove agents from the caretaking role and returned them to processing and other law
enforcement roles.
Case 2:85-cv-04544-DMG-AGR Document 606-1 Filed 07/18/19 Page 8 of 9 Page ID
                                            #:31373
 Rio Grande Valley and El Paso Sectors Trip Report
 Page 8

While in the EPT Sector, I also visited El Paso Station and the temporary soft-sided facility that
was built nearby. Inside the Station, I observed mostly single adult women in the various hold
rooms. At 2:00 MST PM, there were only two accompanied children on site.

During my site visit, I learned that families were being held at EPT’s soft-sided facility. Like
Donna, this facility was also operational on May 1, 2019 and was designed specifically to hold
children and families. This facility could accommodate approximately 650 individuals, and like
Donna, was equipped with showers, laundry, janitorial, and food services. At 2:00 PM MST,
there were 17 accompanied juveniles on site.

Both Donna and El Paso’s soft-sided facility had similar food and supplies stored and available
on site. Likewise, the holding pods were also equipped in a similar manner. I observed families
using mats and Mylar blankets. I also observed that water bottles and snacks (including apples)
were freely available. As I observed at Donna, each pod had vented portable toilets and
handwashing stations.

Conclusion

Although RGV and EPT Sectors were experiencing a decrease in apprehensions during my site
visits compared to the prior weeks and months, I recognize the situation may change again
depending on continued involvement by the Mexican government, seasonal trends, or other
circumstances beyond CBP control. Based on the Agency’s ongoing actions and my direct
observations from the field, I believe CBP has positioned itself well to respond to another influx.

Throughout this trip, I learned of enhanced contract services provided and toured newly
operational soft-sided facilities designed to alleviate crowding in stations and accommodate
families and children in CBP custody. I observed contract medical professionals on site, and I
confirmed medical screenings were conducted during intake and exit, and that all children had
access to medical professionals throughout their time in custody. My most recent site visits
further confirmed that CBP took action to meet critical and immediate needs over the course of
the year, and continues to adapt to the elevated levels of migration experienced across the border
to identify scalable logistical support that corresponds to ground conditions and present
requirements.

During this trip, I continued to hear agents express concern about holding migrants in custody
beyond the time necessary to process them. Agents reiterated that CBP facilities are not, and
should not be detention facilities; they are for short-term holding until processing is complete.
However, as the number of migrants in custody continued to increase this past spring, CBP
was—and continues to be—the only agency in the immigration process that must accept custody
of individuals regardless of capacity. CBP is dependent on its inter-agency partners’ sequential
roles in the immigration process to transfer children out of its custody. Given this reliance, the
sense of urgency in addressing root causes and finding long-term solutions for the current crisis
is deeply felt across CBP. In light of recent events, I would like to emphasize that my
leadership, my team, and the agents, officers, and mission support personnel tasked with
responding to this crisis take our roles seriously. The Agency has dedicated all available
Case 2:85-cv-04544-DMG-AGR Document 606-1 Filed 07/18/19 Page 9 of 9 Page ID
                                            #:31374
 Rio Grande Valley and El Paso Sectors Trip Report
 Page 9

resources to address the border security and humanitarian crisis we find ourselves in today, and
continues to prepare for the uncertain future.
